Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the appeal brief filed on 5/16/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                            


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. (see below for analysis).
The factors discussed in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to: 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples;
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
With regard to (A), the claims recite the first non-linear ultrasonic frequency transmitter and the second non-linear ultrasonic frequency transmitter are configured to transmit ultrasonic frequency signals that constructively interfere. With regard to (B), the nature of the invention appears to be transmitting of ultrasonic signals which are not perceptible to humans and yet interact to produce an acoustic signal which may be captured by a mobile device. With regard to (C), Iyer (US 2007/0191906 A1) teaches that a first and second ultrasound transducer may direct first and second energies toward a target with enough amplitude to overcome a desired threshold and selected phases so that the energy waves constructively interfere at the target [abstract] using steered or focused beams which are a consequence of adjusting phase [0038]. With regard to (D), an ordinarily skilled artisan would be a person with a Ph.D. or other advanced degree in ultrasound beamforming technologies, and/or five years working in the field of ultrasound beamforming with applications in acoustic operations. With regard to (E), while the prior art Iyer teaches that producing constructive interference between two transmitted ultrasound signals at a target requires directing a sufficient amplitude level and selecting appropriate phases of the transmitted signals, the transmitters of the instant application are not described as being configured to allow control of amplitude and phase (e.g., by way of beamforming or otherwise). With regard to (F), the inventors have given no guidance, but have instead only expressed the desire to obtain constructive interference without explaining how to achieve this goal. Furthermore, with regard to (G) the dearth of detail in the instant specification with regard to producing constructive interference recited in the claims weights toward a finding that no working examples exist. In view of (H), the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, as just discussed in connection with the Wands factors. Finally, even if a steered/focused beam system could be inferred from the specification, it is unclear how the instant invention would direct the beams at a mobile device which is at an unknown position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0131384 A1), and further in view of Roy (MobiSys, June 19-23 2017).
Regarding claims 1 and 11, Davis teaches a method for identifying a location of a mobile device within an enclosed area comprising:
capturing, by the mobile device, ambient audio signals within the enclosed area having a frequency range between 20 and 7,000 hertz, wherein the ambient audio signals comprise background noise stemming from the location of the mobile device [title mobile device indoor navigation; fig. 3 sample and store ambient sound #130; 0028 content fingerprinting in which unique source locations are associated with unique audio program material. This program material can be music or other un-obtrusive background sounds.];
capturing, by the mobile device, an audio signal generated by a first [transmitter] [0065 multiple transmitters … find the 3D coordinates of the receiver; 0083 look for the presence of an encoded data signal (e.g., such as a non-audible digital watermark; or data signal constructed to be tolerable as background sound).; 0109 selected from a range to not be audible to humans; 0104 modulation based watermark; 0115 composite signal … less audible];
capturing, by the mobile device, a second audio signal generated by a second [transmitter] [0121 When two or more sources can be detected in the audio captured at the mobile device, forms of triangulation based positioning can be performed using estimates of direction or distance of the mobile devices relative to the sources.];
obtaining an audio fingerprint based on a combination of the ambient audio signals, the audio signal, and the second audio signal, the combination combining to produce a unique ambient audio signal for the enclosed area [0126 Next, in block 134, a digital watermark decoder analyzes the filtered content to decode one or more watermark signals.]; and
communicating the obtained audio fingerprint to a database such that upon receiving the audio fingerprint, the database identifies the location of the mobile device using the obtained audio fingerprint and audio fingerprints stored in the database, whereby each audio fingerprint in the database is associated with a unique location [0092; 0118 matched against the registered fingerprints in the database. The matching fingerprint in the database indicates the source.; fig. 3 look up associated location parameters #136].
Davis teaches using background music along with watermarking techniques along with audible or non-audible transmitters for triangulating mobile device position indoors. Davis does not explicitly teach … and yet Roy teaches a first non-linear ultrasonic frequency transmitter positioned [pg. 6, col. 1 get the message signal recorded, we need to frequency-shift the signal at wc to the microphone's audible range, without affecting the signal transmitted from the speaker. To achieve this, BackDoor introduces a second ultra-sound signal transmitted from a second speaker collocated with the first speaker] in a first location within the enclosed area [abstract Reported results achieve upwards of 4kbps for proximate data communication, as well as room-level privacy protection against electronic eavesdropping.], wherein the audio signal is generated based on the first non-linear ultrasonic frequency transmitter transmitting a first audio signal having a fundamental frequency fl and a second audio signal having a fundamental frequency f2, wherein fl and f2 are inaudible to the human ear and wherein when fl and f2 interfere with one another a lower frequency intermodulation product of fl and f2 is obtained [fig. 1 shows example of ultrasound tone pair at 40K and 50K producing 10K audible sound], the lower frequency intermodulation product comprising the audio signal; a second non- linear ultrasonic frequency transmitter positioned in a second location a distance away from the first non-linear ultrasonic frequency transmitter within the enclosed area, whereby the second non-linear ultrasonic frequency transmitter is configured to transmit ultrasonic frequency signals that constructively interfere with the ultrasonic frequency signals transmitted by the first non-linear ultrasonic frequency transmitter [pg. 3, col. 1 [t]he non-linearities we intend to exploit are not unique to the microphone; they are also present in speakers that transmit the sounds. As a result, the speaker also produces a “shadow" within the audible range, making its output audible to humans. We address this by using multiple speakers and isolating the signals in frequency across the speakers. We show, both analytically and empirically, that none of these isolated sounds create a “shadow" as they pass through the speaker's diaphragm and amplifier. However, once these sounds arrive and combine non-linearly inside the microphone, the “shadow" emerges within the audible range.; pg. 5, sec. 4.1 Thus far, the shadow signal is a trivial tone carrying one-bit of information (presence of absence). While this was useful for explanation, our actual goal is to modulate the high frequency signals at the speaker and demodulate the shadow at the microphone to achieve meaningful data rates.].
It would have been obvious to replace the microphones and transmitters for triangulation as taught by Davis, with the non-linear microphone and non-linear ultrasonic transmitters as taught by Roy so that acoustic (but inaudible) communication may occur between devices (Roy) [pg. 2, col. 2 Museums and shopping malls could use acoustic beacons to broadcast information about nearby art pieces or products. Various ultrasound ranging schemes, that compute time of flight of signals, could benefit from the substantially higher bandwidth in BackDoor.] which does not directly bother humans.
Regarding claims 2 and 12, Davis also teaches the method according to claim 1 wherein the enclosed area is a room within a building [title mobile device indoor navigation].
Regarding claims 3 and 13, Davis as modified by Roy teaches the method according to claim 1 wherein the audio signal generated by the first non-linear ultrasonic frequency transmitter comprises subharmonic signals that are by-products of ultrasonic frequency signals transmitted by the first non-linear ultrasonic frequency transmitter [pgs. 4-5 bridging two types of non-linear distortions are called intermodulation and harmonic distortions].
Regarding claims 4 and 14, Davis as modified by Roy teaches the method according to claim 3 wherein the subharmonic signals comprise arithmetic divisions of the fundamental frequencies of the transmitted ultrasonic frequency signals [pg. 4, cols. 1-2 bridging discusses sum and difference order terms].
Regarding claims 5 and 15, Davis also teaches the method according to claim 1 wherein the obtaining the audio fingerprint of the captured ambient audio signal comprises: determining from the ambient audio signal peaks and valleys occurring in the background noise and peaks and valleys occurring in the first audio signal; and associating a pattern obtained from the determined peaks and valleys as the audio fingerprint of the captured ambient audio signal [0068 correlation strength or degree of signal correspondence between detected and expected signals; 0075 correlation detector; 0201 perform pattern recognition and matching].
Regarding claims 6 and 16, Davis also teaches the method according to claim 1 wherein the step of the database identifying the location of the mobile device using the obtained audio fingerprint and audio fingerprints stored in the database comprises: determining if the obtained audio fingerprint matches an audio fingerprint stored in the database, whereby the obtained audio fingerprint is generated from the ambient audio signals using a distance matrix or weight matrix algorithm; and pinpointing the location of the mobile device as the unique location associated with the matched audio fingerprint stored in the database when it is determined that the obtained audio fingerprint matches with an audio fingerprint stored in the database [0120 closest source can be identified based on its unique identifier…watermarks at successively different strengths].
Regarding claims 8 and 18, Davis also teaches the method according to claim 1 further comprising: capturing an image of a label; and transmitting the captured image to the database such that upon receiving the captured image, the database determines if the captured image corresponds to an unique image associated with the determined location of the mobile device [0151 bar codes].
Regarding claims 9 and 19, Davis also teaches the method according to claim 1 further comprising: tagging a label; and transmitting the tagged label to the database such that upon receiving the tagged label, the database determines if the tagged label corresponds to an unique label associated with the determined location of the mobile device [0151 camera provides both still image and video stream capture that contributes to positioning, navigation and other location based services in a variety of ways. Both the still and video capture enable the device to read digital data encoded in surrounding objects, such as digital watermarks or bar codes].
Regarding claims 10 and 20, Davis also teaches the method according to claim 9 wherein the tagging the label comprises: obtaining data from the label using near field communication or Bluetooth communication protocols [0143 Additionally, multiple phones in the same neighborhood can communicate with each other (e.g., using Wi-F I protocols or Bluetooth protocols) and exchange information based on relative positioning.].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645